     Case 2:19-cv-00456 Document 29 Filed 11/08/19 Page 1 of 2 PageID #: 172


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DEBORAH BYGUM, Administratrix
of the Estate of ERIC MICHELL
YOUNG, deceased,

             Plaintiff,

v.                                        Civil Action No. 2:19-cv-00456

THE CITY OF MONTGOMERY,
the MONTGOMERY POLICE DEPARTMENT,
and ROGER L. KING, individually
as a member of the Montgomery
Police Department,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending is a motion for leave to file an amended

complaint, filed September 26, 2019 by plaintiff Deborah Bygum

on behalf of the Estate of Eric Michell Young.


             Plaintiff seeks leave to amend her complaint to

(1) remove the Montgomery Police Department as a party, as

stipulated, (2) remove certain claims, as stipulated, and

(3) add claims against two additional parties, the City of

Smithers, West Virginia and John Michael Hess, Sr.             Plaintiff

has attached the proposed Amended Complaint to her motion as

Exhibit 1 and filed her motion in accordance with the deadlines

set by the court’s September 11, 2019 scheduling order.

Defendants filed a response on October 10, 2019, in which they
  Case 2:19-cv-00456 Document 29 Filed 11/08/19 Page 2 of 2 PageID #: 173


informed the court that they do not object to the amended

complaint.


            Federal Rule of Civil Procedure 15(a)(2), invoked by

plaintiff, provides that a party who can no longer amend a

pleading as of right can still amend by obtaining “the opposing

party’s written consent or the court's leave.”          Fed. R. Civ. P.

15(a)(2).    “The court should freely give leave when justice so

requires.”   Id.   In applying Rule 15(a), “[t]he law is well

settled that leave to amend a pleading should be denied only

when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the

amendment would be futile.”      Edwards v. City of Goldsboro, 178

F.3d 231, 242 (4th Cir. 1999) (quoting Johnson v. Oroweat Foods

Co., 785 F.2d 503, 509 (4th Cir. 1986)).


            In the absence of any suggestion by defendants that

the amended complaint results in prejudice or was motivated in

bad faith, it is ORDERED that plaintiff’s motion be, and it

hereby is, granted.    The clerk is directed to file the proposed

amended complaint as the amended complaint in this case.


            The Clerk is requested to forward copies of this order

to all counsel of record and to any unrepresented parties.


                                        DATED: November 8, 2019




                                    2
